Name: Council Directive 82/884/EEC of 3 December 1982 on a limit value for lead in the air
 Type: Directive
 Subject Matter: EU institutions and European civil service;  deterioration of the environment;  environmental policy;  European Union law;  iron, steel and other metal industries
 Date Published: 1982-12-31

 Avis juridique important|31982L0884Council Directive 82/884/EEC of 3 December 1982 on a limit value for lead in the air Official Journal L 378 , 31/12/1982 P. 0015 - 0018 Spanish special edition: Chapter 15 Volume 4 P. 0017 Portuguese special edition Chapter 15 Volume 4 P. 0017 Finnish special edition: Chapter 15 Volume 4 P. 0056 Swedish special edition: Chapter 15 Volume 4 P. 0056 COUNCIL DIRECTIVE of 3 December 1982 on a limit value for lead in the air (82/884/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas one of the essential tasks of the European Economic Community is to promote throughout the Community a harmonious development of economic activities and a continuous and balanced expansion, which cannot be imagined in the absence of a campaign to combat pollution and nuisances or of an improvement in the quality of life and the protection of the environment; Whereas the use of lead is currently causing lead contamination of many areas of the environment; Whereas inhaled lead contributes significantly to the total body burden of lead; Whereas the protection of human health against the hazards of lead requires that the individual's exposure to lead in the air be monitored; Whereas the first (4) and second (5) programme of action of the European Communities on the environment state that this pollutant should receive priority consideration ; whereas the said programmes provide for the coordination of national programmes in this field and for the harmonization of national policies within the Community on the basis of a common long-term plan aiming at improving the quality of life ; whereas since the specific powers of action required to this end have not been provided for in the Treaty, it is necessary to invoke Article 235 thereof; Whereas insufficient technical and scientific information is available to enable the Council to lay down specific standards for the environment generally ; whereas the adoption of limit values for the protection of human health will contribute to the protection of the environment as well; Whereas it is desirable to fix a limit value for lead in the air; Whereas the measures taken pursuant to this Directive must be economically feasible and compatible with balanced development ; whereas in consequence a sufficient time limit should be laid down for its implementation ; whereas account should also be taken of the provisions of Council Directive 78/611/EEC of 29 June 1978 on the approximation of the laws of the Member States concerning the lead content of petrol (6); Whereas it is desirable to monitor the quality of the air in places where people may be exposed continuously and for a long period and where there is a risk that the limit value may not be observed; Whereas it is important that the Commission should obtain information concerning the sites used for sampling, the sampling and analysis procedures used to determine the concentration of lead in the air, the places where the limit value laid down in the Directive has been exceeded and the concentrations measured in these places as well as the measures taken to avoid a repetition of the occurrence; Whereas each year as from the second year after the implementation of this Directive the Commission should publish a summary report on the (1) OJ No C 154, 7.7.1975, p. 29. (2) OJ No C 28, 9.2.1976, p. 31. (3) OJ No C 50, 4.3.1976, p. 9. (4) OJ No C 112, 20.12.1973, p. 1. (5) OJ No C 139, 13.6.1977, p. 1. (6) OJ No L 197, 22.7.1978, p. 19. implementation of national provisions adopted pursuant to the Directive; Whereas the application of the measures taken pursuant to this Directive should not lead to a noticeable deterioration of the quality of the air where the level of lead pollution observed when the Directive is implemented is lower than the limit value fixed; Whereas, to implement the Directive, it is desirable to comply with the characteristics adopted in the Annex for choosing the sampling method ; whereas, to analyze the samples taken, it is desirable to use the reference method adopted in the Annex or any other method for which the Commission has previously had proof that it provides equivalent results; Whereas further development of the characteristics to be complied with for choosing a sampling method and the reference method of analysis, set out in the Annex to this Directive, may be desirable in the light of technical and scientific progress achieved in this field ; whereas, to facilitate the implementation of the necessary work, it is desirable to provide for a procedure introducing close cooperation between the Member States and the Commission within a committee responsible for adapting the Directive to scientific and technical progress, HAS ADOPTED THIS DIRECTIVE: Article 1 1. This Directive shall fix a limit value for lead in the air specifically in order to help protect human beings against the effects of lead in the environment. 2. This Directive shall not apply to occupational exposure. Article 2 1. For the purpose of this Directive, "limit value" means the concentration of lead in the air which, subject to the conditions laid down hereinafter, must not be exceeded. 2. The limit value shall be 2 micrograms Pb/m3 expressed as an annual mean concentration. 3. Member States may, at any time, fix a value more stringent than that laid down in this Directive. Article 3 1. Member States shall take the necessary measures to ensure that five years after notification of this Directive, the concentration of lead in the air, measured in accordance with Article 4, is not greater than the limit value given in Article 2. 2. Where a Member State considers that the limit value fixed in Article 2 (2) may be exceeded in certain places four years after notification of this Directive, it shall inform the Commission thereof. 3. The Member States concerned shall, within two years of the implementation of this Directive, forward to the Commission plans for the progressive improvement of the quality of the air in such places. These plans, drawn up on the basis of relevant information as to the nature, origin and development of the pollution, shall in particular describe the measures already taken or envisaged and the procedures implemented or planned by the Member States concerned. The objective of these measures and procedures must be to bring the concentration of lead in the air in those places below the level of the limit value fixed in Article 2 (2) or down to that level, as soon as possible and at the latest seven years after notification of this Directive. These measures and procedures must take into account the provisions of Directive 78/611/EEC and the results of its application. Article 4 Member States shall ensure that sampling stations are installed and operated at places where individuals may be exposed continually for a long period and where they consider that Articles 1 and 2 are likely not to be observed. Article 5 1. For the purposes of applying this Directive, the Member States shall provide the Commission at its request with information on: - the sites used for sampling, - the sampling and analysis procedures used to determine the concentration of lead in the air. 2. Member States shall inform the Commission not later than 1 July of each year, beginning in the calendar year following the implementation of this Directive, of the places in which the limit value fixed in Article 2 (2) has been exceeded in the previous calendar year and of the concentrations recorded. 3. They shall also notify the Commission, not later than during the calendar year following that in which the limit values were exceeded, of the measures they have taken to avoid recurrence. Article 6 The Commission shall each year publish a summary report on the application of this Directive, commencing in the second year following its implementation. Article 7 Application of the measures taken pursuant to this Directive must not bring about a significant deterioration in the quality of the air where the level of pollution by lead, at the time of implementation of this Directive, is low in relation to the limit value fixed in Article 2 (2). Article 8 For the purposes of applying this Directive, Member States shall comply with the characteristics laid down in the Annex for choosing the sampling method ; for analyzing the samples taken, Member States shall use the reference method mentioned in the Annex or any other method which they prove to the Commission beforehand produces equivalent results. Article 9 The procedure in Articles 10 and 11 for the adaptation of this Directive to scientific and technical progress shall relate to the characteristics to be complied with for choosing a sampling method and the reference method referred to in the Annex. This adaptation must not have the effect of directly or indirectly modifying the application of the actual concentration value fixed in Article 2 (2). Article 10 1. A committee on the adaptation of this Directive to scientific and technical progress hereinafter called "the committee", is hereby set up ; it shall consist of representatives of the Member States with a Commission representative as chairman. 2. The committee shall adopt its own rules of procedure. Article 11 1. Where the procedure laid down in this Article is to be followed, the matter shall be referred to the committee by its chairman, either on his own initiative or at the request of a representative of a Member State. 2. The Commission representative shall submit to the committee a draft of the measures to be taken. The committee shall give its opinion on that draft within a time limit set by the chairman having regard to the urgency of the matter. Opinions shall be delivered by a majority of 45 votes, the votes of the Member States being weighted as provided in Article 148 (2) of the Treaty. The chairman shall not vote. 3. Where the measures envisaged are in accordance with the opinion of the committee, the Commission shall adopt them. Where the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal on the measures to be taken. The Council shall act by a qualified majority. If within three months of the proposal being submitted to it, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 12 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive within 24 months of its notification and shall forthwith inform the Commission thereof. 2. Member States shall forward to the Commission the texts of the provisions of national law which they adopt in the field governed by this Directive. Article 13 This Directive is addressed to the Member States. Done at Brussels, 3 December 1982. For the Council The President Ch. CHRISTENSEN ANNEX CHARACTERISTICS TO BE COMPLIED WITH FOR CHOOSING A SAMPLING METHOD AND A REFERENCE METHOD FOR ANALYZING THE CONCENTRATION OF LEAD IN THE AIR The atmospheric particles shall be collected on the filter of a sample for subsequent determination of lead content. A. Characteristics to be complied with for choosing the sampling method 1. Filter The filter shall have a collection efficiency at the face velocity used in the sampling of not less than 99 % for all particles of a mean aerodynamic diameter of 0 73 ¶m. 2. Sampler efficiency The sampler efficiency is defined as the ratio of the mass concentration of the particles in the air, as collected on the filter, to the concentration in the atmosphere. The efficiency of a sampler may not be less than the values given in the following table and must be independent of wind direction. Minimum acceptable efficiencies (%) for a sampler >PIC FILE= "T0022446"> 3. Aspiration flow rate of sampling The aspiration flow rate of sampling must remain constant to within ± 5 % of the nominal value throughout a sampling period. 4. Location As far as possible the sampling stations (or samplers) must be located in such a way as to be representative of the zones in which measurements must be made. 5. Operation Sampling must be continuous although breaks of a few minutes each day or week are permissible to enable filters to be changed. An annual mean value will not be considered valid unless sampling has occurred on a minimum of 10 working days per month, during the first five years after the notification of the Directive and on a minimum of 15 working days per month thereafter, as far as possible, evenly spread over the period under consideration. The mean annual value is calculated by dividing the sum of the valid daily values by the number of days on which valid values have been obtained. B. Reference method of analysis The reference method of analysis shall be atomic absorption spectrometry in which the analytical error for the determination of lead in the collected particles is less than a value corresponding to an atmospheric concentration of 0 71 ¶g m-3 of lead (5 % of the 2 ¶g m-3 limit value). This analytical error should be maintained within the specified range by an appropriate calibration frequency.